Opinion of the Court, by
Judge Owslex,
THIS writ of error is brought to reverse a judgment rendered against Sutton, as one of the sureties of Col-Jins, late sheriff of A.ilen county, upon a motion for the failure of Collins to pay over money collected by him-on executions which issued in favor of Stark.
There is one objection to the proceedings in the court below, which must be held fatal to the judgment rend.ered in favor of Stark. The objection to which we allude, is, that the motion was made against one only, of several sureties of the sheriff, Collins, in his official bond: Prior to the 3 )st,of January 1811, there was no law authorising any person whose money was collected by a sheriff, under execution, to recover the amount.of the sureties of tire sheriff, by motion;, and by the act of that date, the motion is given against the. sureties joint-. iy, and not against part only. See 2 Dig. L. K. 1146.
The judgment must, therefore, be reversed with., costs, the cause remanded to the court below, and the ijtiolion dismissed with costs.